Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 138-144 are all the claims.
2.	Claims 136-137 and 145-150 are canceled and Claims 138-139 are amended in the Response of 4/25/2022.
3.	Claims 138-144 are the claims under examination.

Drawings
4.	The drawings were received on 4/22/2022.  These drawings are accepted.

Withdrawal of Objections
Specification
5.	The objection to the disclosure because of informalities is withdrawn.
a) The objection to the disclosure because it contains three (3) embedded hyperlinks and/or other form of browser-executable codes is withdrawn in view of the deletion of those links. 
b) The improper use of the term, Tween, BiaCore, eBioscience, Victor X, Bio-Glo, MPL + TDM, Quil A, montanide ISA 720, etc., which is a trade name or a mark used in commerce has been rectified in the amendments to the specification. 
c) The objection to the figure legend of Figure 31 for failing to include the sequence identifier for the SIINFEKL peptide which is > 4 amino acids in length as pursuant to 37 CFR 1.1821-1.825 is withdrawn in view of the amendment to include the SEQ ID NO.
d) The objection to the figure legend of Figure 34 for failing to include the sequence identifier for the polypeptide which is > 4 amino acids in length as pursuant to 37 CFR 1.1821-1.825 is withdrawn in view of the amendment to include the SEQ ID NO.
6.	The objection to the abstract of the disclosure because is recites the products being “novel” is withdrawn in view of the amendment to delete the term.
7.	The objection to the abstract of the disclosure because it contains exemplary language much less in parentheses, (e.g., cancer) is withdrawn in view of the amendment to delete the phrase. 

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claims 136-144 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite f is moot for the canceled claims and withdrawn for the pending claims.
	a) The rejection of Claims 136-137 is moot for the canceled claims.
	b) The rejection of Claims 138-144 because the CD27 protein is not defined by its genus or species of origin is withdrawn in view of the amendment to recite the protein of human origin.
	c) The rejection of Claims 138-144 because the claims fail to describe that the CDR1, CDR2 and CDR3 comprise the sequence of SEQ ID NOs:____ is withdrawn in view of the amendments to insert “the sequence of”. 
d) The rejection of Claims 138-144 for the recitation “conservative sequence modification” in Claims 138 and 139 for both (a) and (b) is withdrawn in view of the amendment to delete the phrase.
e) The rejection of Claim 139 for reciting “and/or” for each of elements (a) and (b) with respect to the presence of the light chain variable region is withdrawn in view of the amendment to delete the phrase. 

Claim Rejections - 35 USC § 112, first paragraph
Written Description
9.	The rejection of Claims 136-137 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claims.
 
Written Description
10.	The rejection of Claims 138-144 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the deletion of the phrase “or conservative sequence modifications thereof”. 


Written Description
11.	The rejection of Claim 137 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot for the canceled claim. 

Claim Rejections - 35 USC § 102
12.	The rejection of Claims 136-138(b), 139(b), 140-144 under 35 U.S.C. 102(a)(1) as being anticipated by Vitale et al (Cancer Research 79(13): Abstract 2392,Meeting Info: Proceedings: AACR Annual Meeting 2019; March 29-April 3, 2019; Atlanta, GA (IDS 9/13/2019)) as evidenced by the specification is moot for the canceled claims and withdrawn for the pending amended claims.
13.	The rejection of Claim(s) 137 under 35 U.S.C. 102(a)(1) as being anticipated by Teplyakov et al (Acta Cryst. (2017). F73, 294–299) is moot for the canceled claim.
14.	The rejection of Claim(s) 136 under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al (Clin Exp Immunol 150(2): 217-229 (November 2007)) is moot for the canceled claim.
15.	The rejection of Claim(s) 136 under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Beebe et al (US 10556957; filed March 29, 2018) is moot for the canceled claim.
	
Double Patenting
16.	Claims 136-138, 140-144 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1(a), 5, 7(a), 9(b), 10(a), 12(a), 13, 14, 16-17, and 19 of copending Application No. 17/405,861 (USPN 11332537) is moot for the canceled claims and withdrawn for the pending claims. 

REASONS FOR ALLOWANCE
17.	The following is an examiner’s statement of reasons for allowance: the anti-CD27 antibody clones, 3C2 (VHCDR3 (SEQ ID NO 3)) and 2BC (VHCDR3 (SEQ ID NO 9)), are found to be free from the art and supported by the specification as filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
18.	Claims 138-144 are allowed.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643